Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the prior art of record specifies or makes obvious 1. An X-ray diagnostic apparatus comprising: 
an X-ray tube configured to expose X-rays; an X-ray detector configured to detect the X-rays exposed by the X-ray tube; and 
processing circuitry configured to generate an X-ray image by using a first detection result that is a detection result of the X-rays exposed for an exposure period, and correct the X-ray image by using a second detection result that is a detection result of the X-rays until a point before an end of the exposure period.
References such as Maeyama (US 20160086548 A1) discloses An image signal processing circuit includes: a display panel including a first dummy pixel provided outside an effective pixel region; a current detection section configured to detect a change in a current in the first dummy pixel; a modification processing section configured to modify a predetermined predicted degradation value, based on an actual degradation amount of the current detected by the current detection section; and a correction processing section configured to correct an image signal, based on the predicted degradation value modified by the modification processing section, the image signal being adapted to drive an effective pixel. (Abstract)

However Maeyama and Nokita do not disclose the abovementioned limitation. 
Claims 8 and 9 are allowed for the same reasons.  
The balance of claims are allowable for at least the abovementioned reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISSELLE GUTIERREZ whose telephone number is (571)272-4672. The examiner can normally be reached M-F 8-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571)272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        
/GISSELLE GUTIERREZ/
Examiner
Art Unit 2884